Citation Nr: 9916126	
Decision Date: 06/11/99    Archive Date: 06/21/99

DOCKET NO.  95-14 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for service-connected status-post fracture of the right 
ankle.


ATTORNEY FOR THE BOARD

Jean Steadman, Associate Counsel


INTRODUCTION

The veteran had active service from April 1988 to March 1994.

This matter arises before the Board of Veterans' Appeals 
(Board) from an August 1994 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
service connection for status post fracture of the right 
ankle; a noncompensable evaluation was assigned.  By rating 
action of December 1996, the evaluation assigned was 
increased to 10 percent.

This case was remanded by the Board in June 1997 and February 
1999 for further evidentiary development.  Those actions have 
been completed and the case is properly before the Board for 
adjudication upon the merits.


FINDING OF FACT

The veteran's status-post fracture of the right ankle 
includes symptoms of pain and stiffness.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 10 
percent for status-post fracture of the right ankle have not 
been met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
4.10, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Code 5271, Plate 
II (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Pertinent Law and Regulations

A claim for an increased evaluation for a service-connected 
disability is well grounded if the veteran indicates that he 
has increased disability. 38 U.S.C.A. § 5107(a); see also 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

In determining disability compensation, the Board must 
consider all potential applicable regulations and laws 
relevant to the veteran's assertions and issues raised in the 
record, and state the reasons and bases used to support its 
conclusion. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Additionally, as initially noted, the Board is cognizant 
that, at the time of an initial rating, separate ratings can 
be assigned for separate periods of time based on facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

Disability evaluations are determined, as far as practicable, 
upon the average impairment of earning capacity attributable 
to specific injuries or combination of injuries coincident 
with military service.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1998).  Each disability must be viewed in relation to its 
history with an emphasis placed on the limitation of activity 
imposed by that disability. 38 C.F.R. § 4.1.  The degrees of 
disability contemplated in the evaluative rating process are 
considered adequate to compensate for loss of working time 
due to exacerbation or illnesses proportionate to the 
severity of the several grades of disability.  38 C.F.R. § 
4.1.

Under 38 C.F.R. § 4.10, in cases of functional impairment, 
evaluations are to be based upon the lack of usefulness, and 
medical examiners must furnish a full description of the 
effects of the disability upon the veteran's ordinary 
activity; this requirement is in addition to the etiological, 
anatomical, pathological, and prognostic data required for 
ordinary medical classification.  In cases involving 
musculoskeletal disability, the elements to be considered 
include the ability to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination, and endurance.  38 C.F.R. § 4.40.  The 
examinations upon which the ratings are based must adequately 
describe the anatomical damage and functional loss with 
respect to these elements.  Id.  The functional loss may be 
due to pathology such as absence of bone or muscle, 
deformity, or pain, supported by adequate pathological 
studies.  Id.  Weakness of the affected area is also for 
consideration.  Id.

Additional factors to be considered include the reduction in 
a joint's normal excursion of movement on different planes.  
38 C.F.R. § 4.45.  Factors such as less movement than normal, 
more movement than normal, weakened movement, incoordination, 
pain on movement, swelling, or instability, are also to be 
considered.  Id.  The regulation does not require a separate 
rating for pain, but the impact of pain must be considered in 
making a rating determination.  See Spurgeon v. Brown, 10 
Vet. App. 194, 196 (1997).
In cases where a diagnostic code provides for compensation 
based solely upon limitation of motion, the provisions 
contained in 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
Further, the United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals) 
has held that, in addition to due consideration of these 
diagnostic codes, examinations upon which the rating codes 
are based must adequately address the extent of the 
functional loss due to pain "on use or during flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202, 205-206 (1995).

If a musculoskeletal disability is rated under a specific 
diagnostic code that does not involve limitation of motion 
and another diagnostic code based on limitation of motion may 
be applicable, the latter diagnostic code must be considered. 
VAOPGCPREC 9-98;  see also 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
The medical nature of the specific disability to be rated 
under a particular diagnostic code determines whether the 
diagnostic code is predicated on loss of range of motion. 
VAOPGCPREC 9-98.  Limited motion of the ankle is rated under 
38 C.F.R. Part 4, § 4.71(a), Diagnostic Code 5271.  
Diagnostic Code 5271 provides for an evaluation of ten 
percent for moderate limitation and an evaluation of 20 
percent for marked limitation.  The next higher rating 
provides for a 30 percent rating upon a showing of ankylosis 
of the ankle in plantar flexion between 30 and 40 degrees or 
in dorsiflexion between zero and 10 degrees.  38 C.F.R. § 
4.71, Diagnostic Code 5270.

The Court has held that a veteran can be rated separately for 
different manifestations of the same injury, where "none of 
the symptomatology for any one of the [the] conditions is 
duplicative of or overlapping with the symptomatology of the 
other two conditions," and that such combined ratings do not 
constitute "pyramiding" prohibited by 38 C.F.R. § 4.14.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Where there 
is a question as to which of two evaluations applies to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
evaluation will be assigned. 38 C.F.R. § 4.7.

VA law states that upon careful consideration of all 
ascertainable and collected data, if a reasonable doubt 
arises concerning service origin, the degree of disability, 
or any other relevant matter, such doubt will be resolved in 
favor of the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 
3.102, 4.3.

II. Background

The veteran filed his original claim for service connection 
for a fracture of the right ankle in March 1994.  He failed 
to report to a VA examination scheduled in June 1994.

In August 1994, the RO granted service connection for 
fracture, right ankle (claimed as ankle/fibular fracture) and 
assigned a noncompensable disability evaluation.  The RO 
based its determination upon the veteran's service medical 
records.

In September 1994, the veteran filed a timely notice of 
disagreement (NOD) and stated that his right ankle disability 
had increased in severity with stiffness and arthritic pain.  
He also noted that a cancellous screw removal was performed 
in May 1994.

The veteran underwent a general medical and VA joints 
examinations in April 1995.  There were no pertinent findings 
on the general medical examination.  On the joints 
examination, he reported a history of a fracture to the right 
ankle in May 1993 that was treated with open reduction and 
fixation with hardware, which was later removed.  The veteran 
reported continued pain in the ankle especially after 
immobility or prolonged walking and cold weather.  He stated 
that he took Motrin for his pain. 

Upon examination, his posture was normal.  He experienced 
pain when walking on his tiptoes on the right foot because of 
his right great toe and he was able to walk on his heels.  
Circle malleolar circumference on the right was 12 1/2 and on 
the left was 11 1/2 indicating broadening of the right ankle.  
A 2 3/4 inch scar was noted over the medial aspect of the right 
ankle.  No deformity was noted.  Right ankle x-rays revealed 
mild ossification and productive change distal tibiofibular 
syndesmosis, compatible with the history of prior trauma, no 
significant post-fracture deformity of the right ankle, 
normal width of the ankle mortise at the lower limits, no 
ligament laxity with inversion or eversion stress views, and 
mild soft tissue swelling over the medial malleolus with a 
one millimeter ossicle at the tip of the medial malleolus and 
two one and two millimeter ossicles at the anterior margin of 
the distal tibia.  A moderate inferior calcaneal spur was 
present but the ankle was otherwise unremarkable.  The 
examiner's diagnoses included status-post fracture of the 
right medial malleolus with open reduction and fixation with 
hardware later removed with limitation and pain on motion as 
described.

In April 1995, the veteran perfected his appeal.  He 
reiterated his complaints of stiffness and arthritis pain in 
the right ankle especially after sitting still.  He described 
a stiff, locked feeling in the right mid-metatarsal region 
which was either caused by his altered manner of walking or 
by the ankle itself.  He noted that after his ankle loosened 
up, the feeling was relieved.  The veteran requested a 
hearing at the RO before a member of the Board.

In May 1996, the RO notified the veteran that hearings before 
members of the Board would be conducted in July 1996.  The RO 
requested that the veteran confirm his desire to attend a 
hearing at that time.  The veteran failed to respond.  In 
July 1996, the RO attempted again to confirm the veteran's 
request for a hearing before a traveling member of the Board.  
The RO requested that the veteran verify his present address 
and telephone.  The veteran failed to respond.  

In a December 1996 rating action, the RO granted an increased 
evaluation for service-connected right ankle disability to 10 
percent disabling.  Thereafter, the RO notified the veteran 
of the grant of an increased evaluation and provided him with 
an Appeal Cancellation Form if the veteran determined that 
the increased evaluation satisfied his request for an 
increased evaluation. The veteran did not respond.

In April 1997, the RO noted the veteran's failure to respond 
and concluded that the veteran no longer desired a hearing.  
The RO certified the claims file for review by the Board.

In a June 1997 Remand, the Board requested further 
evidentiary development including the association of 
additional medical records with the claims file.  The Board 
also requested that the veteran be provided an additional VA 
examination of his service-connected right ankle disability 
pursuant to DeLuca v. Brown, 8 Vet. App. 202 (1995).

Thereafter, additional VA outpatient and hospitalization 
records were associated with the claims file.  VA 
hospitalization records from May 1994 reflect the surgical 
removal of screws from the right ankle.  The veteran's 
diagnosis upon discharge was status-post open reduction and 
internal fixation, right ankle.  VA outpatient treatment 
records from April 1994 to June 1994 reflect treatment for 
various disabilities including post-surgery follow-up care 
for the right ankle.

The veteran failed to report to a scheduled VA orthopedic 
examination in March 1998.  Thereafter, the claims file was 
forwarded to the Board for review.

In a February 1999 Remand, the Board noted that the veteran 
had failed to report to the earlier scheduled VA examination 
and had failed to respond to the RO's letters requesting 
evidentiary development.  The Board also noted that it was 
unclear whether the veteran was placed on the docket for a 
hearing before the Board.  The Board requested that veteran 
be granted an additional opportunity to present testimony 
before a member of the Board.  Finally, the Board noted that 
the RO had referred copies of correspondence regarding the 
veteran to the Paralyzed Veterans of America (PVA) service 
organization.  No VA form 21-22 indicating appointment of a 
service representative was included in the claims file and 
the Board requested clarification.

In February 1999, the RO rescheduled the veteran for a 
hearing before a traveling member of the Board at the RO.  
The hearing was scheduled for March 1999.  A notation on the 
scheduling letter reflects that the veteran failed to appear 
at the hearing.  Thereafter, the claims file was forwarded to 
the Board for review.

III. Analysis

The determinative issue in this case is whether the veteran 
is entitled to an evaluation in excess of 10 percent for 
status-post fracture of the right ankle.  As an initial 
matter, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a); see 
also Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  

The Board is satisfied that all relevant facts have been 
properly developed.  There is no indication in the record 
that additional pertinent evidence could have been obtained 
in support of the veteran's claim.  Under the applicable 
criteria, when entitlement or continued entitlement to a 
benefit, such as a claim for an increased rating, cannot be 
established or confirmed without a current VA examination or 
re-examination and a claimant, without good cause, fails to 
report for such examination, or re- examination, the claim 
shall be denied.  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant, 
or the death of an immediate family member.  38 C.F.R. § 
3.655(a) & (b).  "[T]he duty to assist is not always a one-
way street.  If a veteran wishes help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet.App. 190, 193 (1991).  
In Bernard v. Brown, 4 Vet.App. 384, 394 (1993), the Court 
held that in order to address a question that had not been 
addressed by the RO, the Board "must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument on that question and an opportunity to 
submit such evidence and argument and to address that 
question at a hearing, and, if not, whether the claimant has 
been prejudiced thereby."  The Board finds that the veteran 
is presumed to have been provided adequate notice of the 
scheduled VA examinations and multiple attempts to schedule a 
hearing before a member of the Board.  The Board also points 
out that there is no indication in the claims file that the 
address of record for the veteran is not current.  See Ashley 
v. Derwinski, 2 Vet. App. 62, 64 (1992), citing United States 
v. Chemical Foundation, Inc., 272 U.S. 1 (1926) (a 
presumption of regularity supports the official acts of 
public officers and, in the absence of clear evidence to the 
contrary, it is presumed that they have properly discharged 
their official duties); see also Mindenhall v. Brown, 7 Vet. 
App. 271 (1994) (applying the presumption of regularity to 
official duties of the RO).  Thus, no further assistance is 
required to comply with the duty to assist as required under 
38 U.S.C.A. § 5107(a); see also Godwin v. Derwinski, 1 Vet. 
App. 419 (1991).

As noted above, a 10 percent rating currently is in effect 
for the veteran's status-post fracture of the right ankle.  
The Schedule for Rating Disabilities essentially provides 
that an evaluation of 10 percent is appropriate where the 
evidence shows "moderate limited motion of the ankle."  38 
C.F.R. § 4.71, Diagnostic Code 5271. Under this Diagnostic 
Code, a maximum evaluation of 20 percent may be assigned for 
"marked limited motion of the ankle."  Id.  Without 
evidence of ankylosis, a rating higher than 20 percent is not 
warranted.  38 C.F.R. § 4.71, Diagnostic Code 5270.

Upon review of the schedular criteria and symptomatology 
associated with the status-post fracture of the right ankle, 
the Board finds that an evaluation in excess of 10 percent is 
not merited under these particular facts.  The Board has 
reviewed the record in its entirety, including past medical 
history and findings. See Francisco v. Brown, 7 Vet. App. 55, 
58.  The evidence most probative in this case includes 
findings from VA examination conducted in April 1995, in 
which the examiner noted that the veteran showed broadening 
of the right ankle, and rendered a diagnosis of status-post 
fracture of the right medial malleolus with open reduction 
and fixation of hardware later removed with limitation and 
pain on motion. 

Further, given the minimal findings on the April 1995 VA 
examination and the absence of factors indicative of more 
severe disability, there is no indication that the right 
ankle disability is manifested by symptomatology or pathology 
generally, which more nearly approximates the criteria 
required for a 20 percent rating.  In this regard, the 
veteran's complaints of pain, stiffness, and poor movement 
are acknowledged.  The Board notes that it has considered the 
provisions of 38 C.F.R. §§ 4.40 and 4.45, as well as factors 
set forth in DeLuca v. Brown, 8 Vet. App. 202. As discussed 
above, however, the clinical findings do not indicate that 
the veteran's service-connected right ankle disability is 
productive of impairment greater than 10 percent.  

In view of the absence of objective pathology of the 
veteran's right ankle to show otherwise, the Board concludes 
that the 10 percent rating adequately addresses the 
impairment objectively demonstrated on examination and that 
associated with the veteran's intermittent complaints and 
symptomatology.  Overall, therefore, neither the clinical 
data nor the veteran's complaints support the assignment of a 
rating in excess of 10 percent.

Thus, in view of the foregoing and in accordance with 
Schafrath v. Derwinski, 1 Vet. App. 589, the Board has 
considered all potentially applicable law and regulations 
relevant to the veteran's allegations and raised issues.  
However, the data of record do not support an increased 
evaluation above the current 10 percent assigned under 
Diagnostic Code 5271.  See 38 C.F.R. § 4.71(a), Diagnostic 
Code 5271.

Therefore, pursuant to VA law that requires that all 
reasonable doubt as to any relevant matter be resolved in 
favor of the veteran, the Board concludes that upon review of 
the record in its entirety, objective findings and clinical 
data do not support an evaluation in excess of 10 percent for 
the veteran's service-connected status-post fracture of the 
right ankle. 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.







ORDER

An evaluation in excess of 10 percent for status-post 
fracture of the right ankle is denied.


		
	V. L. Jordan 
	Member, Board of Veterans' Appeals



 

